DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 May 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to submission filed 27 May 2022 for application 16/458,230. Claims 1, 3, 4, and 6 have been amended. Claim 5 has been canceled. Currently claims 1-4, 6, and 7 are pending and have been examined.
The rejection of Claim 6 under 35 U.S.C. 112(b) has been withdrawn in view of the amendments made.

Response to Arguments
Applicant’s arguments, see pages 8 and 9, with respect to the 35 USC §101 rejection of claims 1-4, 6, and 7 have been fully considered but are not persuasive.
Regarding applicant’s arguments, see page 8, that the independent claim 1 integrates a practical application under Step 2A, prong 2 of the patent eligibility analysis. In particular, Applicant respectfully contends that the claims now require performing a Multi-Source and Multi-View transfer. The present invention applies both transfer topic embeddings and word embeddings using this transfer. The present invention now claims transfer learning and domain adaption from multiple sources (e.g. pre-trained topic models). In order to accomplish this Multi-Source and Multi-View transfer, Applicant now claims domain alignment of the topics between the target T and the sources Sk. Applicant therefore contends that the present invention as claimed now represents a clear and specific practical application of performing a specific transfer methodology.
Examiners response: Examiner respectfully disagrees because performing a specific transfer methodology and Multi-Source and Multi-View transfer using domain alignment of the topics between the target T and the sources is all still a part of the abstract idea itself under Step 2A prong 1 as shown below in the detailed rejection. Hence, it is not indicative of integration into a practical application.

Regarding applicant’s arguments, see page 8, that the claims here do present significantly more than any alleged abstract idea, for the reasons described herein below in the present remarks related to the nonobviousness and inventiveness of the invention. Accordingly, even if analysis under step 2B is required, the claims should be found to comprise significantly more than any alleged abstract idea. In contrast to Alice, the present claims transform Applicant's invention-construed by the Examiner as an "abstract idea"-into a patent-eligible invention under 35 U.S.C. § 101. Thus, the output of Step 2B is YES, and the claims are patent eligible.
Examiners response: Examiner respectfully disagrees because the present claims are not patentable over the newly cited combination of prior art as shown in the detailed art rejection below and therefore cannot constitute an advancement over the art. Applicant further argues that even if analysis under Step 2B is required, the claims should be found to comprise significantly more than any alleged abstract idea but does not provide any explanation or arguments as to why and how it would be significantly more than the abstract idea. Hence, the claims are not patent eligible.

Regarding applicant’s arguments, see page 10, Applicant contends that claims 1-7 are not obvious and unpatentable over Gupta in view of Chen and further in view of Larochelle because the combination of cited references does not teach or render obvious each and every element of independent claim 1. In particular, the prior art fails to teach or suggest a process that uses both Multi-Source and Multi-View Transfer using a topic model to perform transfer learning.
Examiners response: Examiner respectfully disagrees because the combination of Gupta and Chen teaches “transferring, by at least one central processing unit of the data processing system using  and using Multi-View Transfer, MVT,  knowledge to the target T by GVT via learning meaningful latent topic features guided by relevant latent topic features Zk of the topic KB,” in particular. Page 2, Figure 1 (left) of Gupta shows Global view and Page 2, Section: Contribution 1, of Gupta states, learning complementary semantics by combining joint word and latent topic learning, and Page 3, Section: Contribution 2, states, Taken together, we combine the advantages of complementary learning and external knowledge, and couple topic- and language models with pre-trained word embeddings to, which when considered all together, under broadest reasonable interpretation, examiner is interpreting as “transferring, by at least one central processing unit of the data processing system using  and using Multi-View Transfer, MVT,  knowledge to the target T by GVT via learning meaningful latent topic features guided by relevant latent topic features Zk of the topic KB, comprising the sub-steps”, noting that also Figure 2 (right) on Page 3 of Gupta shows both Global and Local view thus corresponding to Multi-view transfer (MVT). 
Page 2, Column 2, Paragraph 2 of Chen states, In summary, this paper makes the following contributions: 1. It proposes a novel approach to exploit text collections from many domains to learn prior knowledge to guide model inference in order to generate more coherent topics, which under broadest reasonable interpretation, examiner is interpreting as “Multi-Source Transfer, MST”, noting that many domains corresponds to more than one source (multi-source).
Hence, the combination of Gupta and Chen teaches “transferring, by at least one central processing unit of the data processing system using  and using Multi-View Transfer, MVT,  knowledge to the target T by GVT via learning meaningful latent topic features guided by relevant latent topic features Zk of the topic KB,”.

Regarding applicant’s arguments, see page 10, paragraph 3, applicant continues to argue that unlike Gupta, the present invention is focused on transfer learning and domain adaption from several sources (e.g. pre-trained topic models).
Examiners response: As explained above and shown below in detail reference Chen is being relied upon to teach “Multi-source”.

Regarding applicant’s arguments, see pages 10 and 11, applicant continues to argue that no domain alignment is taught or suggested in Gupta and that Chen and Larochelle fails to extract topic embeddings from several sources and align them automatically based on the target domain.
Examiners response: Applicant’s arguments, with respect to the feature “aligning, by the at least one central processing unit of the data processing system using an alignment matrix, topics between the target T and the sources Sk” as recited in independent claim 1 have been considered but are moot because the new ground of rejection (citing new reference Zens for teaching the new limitation) does not rely on any reference combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Lastly, applicant argues that dependent claims are allowable. Examiner respectfully disagrees because the claims 2-4 and 6-7 depend from the independent claim 1 and the combination of cited references teach every element of the amended claims as shown below.

	

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 7 in this application that uses the word “means” is being interpreted under 35 U.S.C. 112(f) but support for structure was found in specification on Page 13 (lines 30-35) at least.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6 and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards abstract ideas without significantly more. 
Regarding claim 1
According to the first step (Step 1) of the 101 analysis, claim 1 is directed to a method (process) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). 
In the next step (Step 2A, prong 1) of the analysis, the limitations of a computer-implemented method of Neural Topic Modelling, NTM, in an autoregressive Neural Network, NN, using Global-View Transfer, GVT, for a probabilistic or neural auto- regressive topic model of a target T given a document v of words vi, i = 1.. D, comprising the steps: - topic Knowledge Base, KB, of latent topic features Zk E RHxK, where k indicates a number of a source Sk, k > 1, of the latent topic feature, H indicates a dimension of the latent topic and K indicates a vocabulary size; transferring, using Multi-Source Transfer, MST and using Multi-View Transfer, MVT, knowledge to the target T by GVT via learning meaningful latent topic features guided by relevant latent topic features Zk of the topic KB, comprising the sub-step: - extending a loss function L(v) of the probabilistic or neural autoregressive topic model for the document v of the target T, wherein the loss function L(v) is a negative log-likelihood of joint probabilities p(vi I v<) of each word vi in the autoregressive NN, wherein probabilities p(vi I v<) for each word vi are based on preceding words v<i, with a regularisation term comprising weighted relevant latent topic features Zk to form an extended loss function Lreg (v); and - aligning, using an alignment matrix, topics between the target T and the sources Sk; - additionally using Local-View Transfer, LVT, further comprising preparing a pre-trained word embeddings KB of word embeddings Ek E RExK, where E indicates the dimension of the word embedding and transferring knowledge to the target T by LVT via learning meaningful word embeddings guided by relevant word embeddings Ek of the word embeddings KB; - minimising the extended loss function £reg (v) to determine a minimal overall loss; - determining, with the probabilistic or neural autoregressive topic model of the target T, a topic of the document v based on the determined minimal overall loss of the extended loss function, under the broadest reasonable interpretation, recite mathematical relationships and calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, the limitation, preparing a pre-trained Knowledge Base, KB, is considered to be an additional element and as recited represent insignificant extra-solution activity (data gathering) because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity, for instance the step of printing a menu that was generated through an abstract process in Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241-42 (Fed. Cir. 2016) and the mere generic presentation of collected and analyzed data in Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016). In the same step, the limitation of, by [the] at least one central processing unit of a data processing system, is considered to be another additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is a method using at least one central processing unit of a data processing system) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application.
In the last step (Step 2B) of the analysis, the recitation of the “preparing a pre-trained knowledge base…” limitation is recited at a high level of generality, and, as disclosed in Gupta et al [Page 6, Section: Experimental Setup], is also well-understood, routine and conventional. This limitation is recited at a high level of generality and amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory"). These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. The additional element, by [the] at least one central processing unit of a data processing system, does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, the method using at least one central processing unit of a data processing system, is at best the equivalent of merely adding the words “apply it” to the judicial exception. See MPEP 2106.05(f). Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. Even when considered in combination, the additional element represents judicial exceptions and an insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.



Regarding claim 2
According to Step 2A, prong 1 of the analysis, the limitation of wherein the probabilistic or neural autoregressive topic model is a Document Neural Autoregressive Distribution Estimator (DocNADE) architecture, under the broadest reasonable interpretation, recites mathematical relationships and calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, the limitation, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application.
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.

Regarding claim 3
According to Step 2A, prong 1 of the analysis, the limitations of wherein the LVT further comprises the sub-step: - extending a term for calculating pre-activations a of the probabilistic or neural autoregressive topic model of the target T, which pre-activations a control an activation of the autoregressive NN for the preceding words v<i in the probabilities p(vi I v<) of each word vi, with weighted relevant latent word embed- dings Ek to form an extended pre-activation aext, under the broadest reasonable interpretation, recites mathematical relationships and calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, the limitation, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application.
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.

Regarding claim 4
According to Step 2A, prong 2 of the analysis, the limitation of, wherein the latent topic features Zk E JRHxK of the topic KB and/or word embeddings Ek E RExK of the word embeddings KB stem from more than one source Sk, k > 1, is considered to be an additional element and as recited represents insignificant extra-solution activity (data gathering) because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity, for instance the step of printing a menu that was generated through an abstract process in Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241-42 (Fed. Cir. 2016) and the mere generic presentation of collected and analyzed data in Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016). 
In the last step (Step 2B) of the analysis, the recitation of the “wherein the latent topic features Zk E JRHxK of the topic KB and/or word embeddings Ek E RExK of the word embeddings KB stem from more than one source Sk, k > 1” limitation is recited at a high level of generality, and, as disclosed in Chen et al [Page 2, Column 2, Paragraph 2], is also well-understood, routine and conventional. This limitation is recited at a high level of generality and amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory"). These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, the additional element represents judicial exceptions and an insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 6
According to the first step (Step 1) of the 101 analysis, claim 6 is directed to a non-transitory computer-readable medium system (manufacture) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). 
In the next step (Step 2A, prong 2) of the analysis, the limitation of a non-transitory computer-readable medium having stored thereon a computer program configured for carrying out the steps of the method according to claim 1, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is a non-transitory computer-readable medium having stored thereon a computer program configured for carrying out the steps of the method according to claim 1) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. 
In the last step (Step 2B) of the analysis, the additional element does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, a non-transitory computer-readable medium having stored thereon a computer program configured for carrying out the steps of the method according to claim 1 is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 7
According to Step 2A, prong 2 of the analysis, the limitation of a data processing system comprising means for carrying out the steps of the method according to claim 1, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is a data processing system comprising means for carrying out the steps of the method ac- cording to claim 1) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. 
In the last step (Step 2B) of the analysis, the additional element does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, a data processing system comprising means for carrying out the steps of the method ac- cording to claim 1 is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (textTOvec: DEEP CONTEXTUALIZED NEURAL AUTOREGRESSIVE MODELS OF LANGUAGE WITH DISTRIBUTED COMPOSITIONAL PRIOR, 2018) in view of Chen et al (Topic Modeling using Topics from Many Domains, Lifelong Learning and Big Data, 2014) and further in view of Zens et al (Improvements in Phrase-Based Statistical Machine Translation, 2004) and Larochelle et al (A Neural Autoregressive Topic Model, 2012).
Regarding claim 1
Gupta teaches: A computer-implemented method of Neural Topic Modelling, NTM, in an autoregressive Neural Network, NN, using Global-View Transfer, GVT, for a probabilistic or neural autoregressive topic model of a target T given a document v of words vi, i = 1.. D, comprising the steps ([Page 1, Abstract] In this work, we incorporate language structure by combining a neural autoregressive topic model (TM) with a LSTM based language model (LSTM-LM) in a single probabilistic framework. [Page 2] Figure 1 (left) shows Global view. [Page 4, Section 2.2] Similar to DocNADE, ctx-DocNADE models each document v as a sequence of multinomial observations. Let [x1; x2;...; xN] be a sequence of N words in a given document. [Page 3, Section: Contribution 2] short texts (corresponding to target T)): 
preparing, by at least one central processing unit of the data processing system, a pre-trained topic Knowledge Base, KB of latent topic features Zk E RHxK, ..., H indicates a dimension of the latent topic and K indicates a vocabulary size ([Page 6, Section: Experimental Setup] we perform a pre-training. [Page 3, Section: Contribution 2] we use pre-trained word embeddings via LSTM-LM to supplement the multinomial topic model (i.e., DocNADE) in learning latent topic and textual representations on a smaller corpus and/or short texts. [Page 8, Paragraph 2] the introduction of both pre-trained embeddings and language/contextual information. [Page 12, Section B.2 EXPERIMENTAL SETUP AND HYPERPARAMETERS FOR IR TASK] number of training passes. Note: Experimental setup section B mentioning training in several places corresponds to the fact that it was done on a computer with a central processing unit. [Page 4, Section 2.1, Paragraph 2] a vocabulary of size K. [Page 4, Section 2.1, Paragraph 3, below eq (1)] U ∈ 2 RKxH is a weight matrix connecting hidden to output, e ∈ RH and b 2 RK are bias vectors, W ∈ RHxK is a word representation matrix in which a column W:;vi is a vector representation of the word vi in the vocabulary, and H is the number of hidden units (topics)); 
transferring, by the at least one central processing unit of the data processing system, and using Multi-View Transfer, MVT, knowledge to the target T by GVT via learning meaningful latent topic features guided by relevant latent topic features Zk of the topic KB, comprising the sub-steps ([Page 2] Figure 1 (left) shows Global view. [Page 2, Section: Contribution 1] learning  complementary semantics by combining joint word and latent topic learning. [Page 3, Section: Contribution 2] Taken together, we combine the advantages of complementary learning and external knowledge, and couple topic- and language models with pre-trained word embeddings to.  Note: Also Figure 2 (right) [Page 3] shows both Global and Local view thus corresponding to Multi-view transfer (MVT)): 
extending, by the at least one central processing unit of the data processing system, a loss function L(v) of the probabilistic or neural autoregressive topic model for the document v of the target T, wherein the loss function L(v) is a negative log-likelihood of joint probabilities p(vi I v<) of each word vi in the autoregressive NN, wherein probabilities p(vi I v<) for each word vi are based on preceding words v<t, with a regularisation term comprising weighted relevant latent topic features Zk to form an extended loss function Lreg (v) ([Page 1, Abstract] combining a neural autoregressive topic model (TM) with a LSTM based language model (LSTM-LM) in a single probabilistic framework. [page 4, Paragraph 1] this leads to tractable gradients of the data negative log-likelihood. [Page 4, Section 2.1] DocNADE models the joint distribution p(v) of all words vi by decomposing it as p(v) = piDi=1 p(vi|v<i), where each autoregressive conditional p(vi|v<i) for the word observation vi is computed using the preceding observations v<i ∈ {v1; ...; vi-1} in a feed-forward neural network for i 2 {1; ...D}. Equation (1). where, g( ) is an activation function, U ∈ 2 RKxH is a weight matrix connecting hidden to output, e ∈ RH and b 2 RK are bias vectors, W ∈ RHxK is a word representation matrix in which a column W:;vi is a vector representation of the word vi in the vocabulary, and H is the number of hidden units (topics). The log-likelihood of any document v of any arbitrary length is given by 
    PNG
    media_image1.png
    32
    306
    media_image1.png
    Greyscale
. Note: Log likelihood corresponds to loss function. Ldn(v) with summation equation corresponds to the extended loss function, regularization term corresponds to the right side of equation (1) where U corresponds to the topic features weighted by h);
additionally using Local-View Transfer, LVT, further comprising preparing a pre-trained word embeddings KB of word embeddings Ek E RExK, where E indicates the dimension of the word embedding and transferring knowledge to the target T by LVT via learning meaningful word embeddings guided by relevant word embeddings Ek of the word embeddings KB ([Page 2, Section: Contribution 1] This allows for the accurate prediction of words, where the probability of each word is a function of global and local contexts, modelled via DocNADE. [Page 5, Paragraph 3] expose W to both global and local influences by sharing W in the DocNADE.  learning complementary semantics by combining joint word and latent topic learning [Page 3, Paragraph 3] we use pre-trained word embeddings. [Page 6, Section: Experimental Setup] we perform a pre-training.  Figure 1 (center) shows Local view [Page 2]. [Page 3, Section: Contribution 2] Taken together, we combine the advantages of complementary learning and external knowledge, and couple topic- and language models with pre-trained word embeddings. Note: Also Figure 2 (right) [Page 3] shows Local view thus corresponding to Local-view transfer (LVT));
determining, by the at least one central processing unit of the data processing system with the probabilistic or neural autoregressive topic model of the target T, a topic of the document v ([Page 8, section 3.4] Table 7 shows a topic extracted using 20NS dataset that could be interpreted as computers, which are (sub)categories in the data, confirming that meaningful topics are captured. [Abstract] In this work, we incorporate language structure by combining a neural autoregressive topic model (TM) with a LSTM based language model (LSTM-LM) in a single probabilistic framework).
However, Gupta does not explicitly disclose: where k indicates a number of a source Sk, k >= 1, of the latent topic feature; using Multi-Source Transfer, MST; and - aligning, by the at least one central processing unit of the data processing system using an alignment matrix, topics between the target T and the sources Sk; and minimising the extended loss function £reg (v) to determine a minimal overall loss; based on the determined minimal overall loss of the extended loss function.
Chen teaches, in an analogous system: where k indicates the number of a source Sk, k >= 1, of the latent topic feature; using Multi-Source Transfer, MST ([Page 2, Column 2, Paragraph 2] In summary, this paper makes the following contributions: 1. It proposes a novel approach to exploit text collections from many domains to learn prior knowledge to guide model inference in order to generate more coherent topics. Note: Text collections from many domains corresponds to more than one source (multi-source)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer implemented method of Neural Topic Modeling method of Gupta to incorporate the teachings of Chen where k indicates the number of a source Sk, k >= 1, of the latent topic feature and to use Multi-Source Transfer. One would have been motivated to do this modification because doing so would give the benefit of representing lifelong learning method and would also help deal with big data as taught by Chen [Page 2, Column 2, Paragraph 2].
Zens teaches, in an analogous system: and - aligning, by the at least one central processing unit of the data processing system using an alignment matrix, topics between the target T and the sources Sk ([Page 3, Column 2, Paragraph 3] we use the same word alignment matrix as for the extraction of the bilingual phrases. The symbol N(e) denotes the unigram count of a word e and N(f; e) denotes the count of the event that the target language word e is aligned to the source language word f).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Gupta and Chen to incorporate the teachings of Zens to align, by the at least one central processing unit of the data processing system using an alignment matrix, topics between the target T and the sources Sk. One would have been motivated to do this modification because doing so would give the benefit of computing counts as taught by Zens [Page 3, Column 2, Paragraph 3].
Larochelle teaches, in an analogous system: and minimizing, by the at least one central processing unit of the data processing system, the extended loss function £reg (v) to determine a minimal overall loss; based on the determined minimal overall loss of the extended loss function ([Page 7, Section 6.1, Paragraph 3] Instead of minimizing the average document negative log-likelihood, we also considered minimizing a version normalized by each document’s size).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings  of Gupta, Chen, and Zens to incorporate the teachings of Larochelle to minimize, by the at least one central processing unit of the data processing system, the extended loss function £reg (v) to determine a minimal overall loss; based on the determined minimal overall loss of the extended loss function. One would have been motivated to do this modification because doing so would give the benefit of  evaluating the difference in performance as taught by Larochelle [Page 7, Section 6.1, Paragraph 3].



Regarding claim 2
The system of Gupta, Chen, Zens and Larochelle teaches: The computer-implemented method according to claim 1 (as shown above).
Gupta further teaches: wherein the probabilistic or neural autoregressive topic model is a Document Neural Autoregressive Distribution Estimator (DocNADE) architecture ([Page 1, Abstract] In this work, we incorporate language structure by combining a neural autoregressive topic model (TM) with a LSTM based language model (LSTM-LM) in a single probabilistic framework. [Page 8, Section 3.5] To this end, we have combined a topic- (i.e., DocNADE) and a neural language (e.g.,LSTM) model in a single probabilistic framework).

Regarding claim 3
The system of Gupta, Chen, Zens and Larochelle teaches: The computer-implemented method according to claim 1 (as shown above).
Gupta further teaches:  wherein the LVT further comprises the sub step: - extending a term for calculating pre-activations a of the probabilistic or neural autoregressive topic model of the target T, which pre-activations a control an activation of the autoregressive NN for the preceding words v<i in the probabilities p(vi I v<i) of each word vi, with weighted relevant latent word embeddings Ek to form an extended pre-activation aext ([Page 1, Abstract] combining a neural autoregressive topic model (TM) with a LSTM based language model (LSTM-LM) in a single probabilistic framework. [page 4, Paragraph 1] this leads to tractable gradients of the data negative log-likelihood. [Page 4, Section 2.1] DocNADE models the joint distribution p(v) of all words vi by decomposing it as p(v) = piDi=1 p(vijv<i), where each autoregressive conditional p(vi|v<i) for the word observation vi is computed using the preceding observations v<i ∈ {v1; ...; vi-1} in a feed-forward neural network for i 2 {1; ...D}. Equation (1). where, g( ) is an activation function, U ∈ 2 RKxH is a weight matrix connecting hidden to output, e ∈ RH and b 2 RK are bias vectors, W ∈ RHxK is a word representation matrix in which a column W:;vi is a vector representation of the word vi in the vocabulary, and H is the number of hidden units (topics). [Page 4] Algorithm 1. Note: Computing the activation in the previous step of the for loop corresponds to pre-activation).

Regarding claim 4
The system of Gupta, Chen, Zens, and Larochelle teaches: The computer-implemented method according to claim 1, wherein the latent topic features Zk E JRHxK of the topic KB and/or word embeddings Ek E RExK of the word embeddings KB (as shown above).
However, Gupta does not explicitly disclose: stem from more than one source Sk, k > 1.
Chen teaches, in an analogous system: stem from more than one source Sk, k > 1 (In summary, this paper makes the following contributions: 1. It proposes a novel approach to exploit text collections from many domains to learn prior knowledge to guide model inference in order to generate more coherent topics [Page 2, Column 2, Paragraph 2]. Note: Many domains corresponds to more than one source and text collections corresponds to word embeddings and topic KB).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer implemented method of Neural Topic Modeling method of Gupta to incorporate the teachings of Chen that uses stemming from more than one source Sk, k > 1. One would have been motivated to do this modification because doing so would give the benefit of representing lifelong learning method and would also help deal with big data as taught by Chen [Page 2, Column 2, Paragraph 2].

Regarding claim 6
Gupta teaches: The computer-readable medium having stored thereon a computer program configured for carrying out the steps of the method according to claim 1 ([Page 6] Experimental setup corresponds to computer-readable medium having stored thereon a computer program configured for carrying out the steps of the method according to claim 1).

Regarding claim 7
Gupta teaches: A data processing system comprising means for carrying out the steps of the method according to claim 1 ([Page 6, Paragraph 4] Experimental Setup: DocNADE is often trained on a reduced vocabulary (RV) after pre-processing (e.g., ignoring functional words, etc.); however, we also investigate training it on full text/vocabulary).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Srivastava et al (2017) discloses AUTOENCODING VARIATIONAL INFERENCE FOR TOPIC MODELS.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAITANYA RAMESH JAYAKUMAR whose telephone number is (571)272-3369. The examiner can normally be reached Mon-Fri 7am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.R.J./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128